          Case 7:19-cr-00128-KMK Document 55 Filed 03/07/21 Page 1 of 1
            Case 7:19-cr-00128-KMK Document 54 Filed 03/05/21 Page 1 of 1

                                     LAW OFFICES
MEMO ENDORSED                 JOHNS. WALLENSTEIN
                              1100 FRANKLIN A VENUE
                          GARDEN CITY, NEW YORK 11530
                        (516) 742-5600 FAX (516) 742-5040
                       EMAIL: JSWallensteinEsq@outlook.com

                                     March 5, 2021


   BYECF

   Hon. Kenneth M. Karas
   United States District Judge, SDNY
   300 Quarropas Street
   White Plains, New York 10601

         Re:   United States v. Steven Jones
               Docket # 19 CR 128 (KMK)

   Dear Judge Karas;

         This matter is scheduled for status conference on March 19, 2021. The
   Court just recently appointed an expert to assist the defense, and that expert has
   barely begun his work. It will not be completed by the scheduled conference date.
         I therefore respectfully request that the status conference be adjourned until
   April 22 at 1:00, a date and time on which the Court will be available. We expect to
   be able to set a motion schedule at that time. I have discussed this with AUSA
   Jeffrey Coffman, and the Government consents to the adjournment.
         I have discussed this request with my client, and we agree that the time until
   April 22 should be excluded from the speedy trial clock calculation.
         Thank you for your courtesy and consideration.


                                                     Respectfully yours,
                                                      JOHN S.           Digitally signed by JOHN
                                                      WALLENSTEIN       S. WALLENSTEIN. ESQ.
                                                                    '   Date: 2021 .03.0S
                                                      ESQ.              os:s6:24 -os·oo·

                                                     JOHNS. WALLENSTEIN
   JSW/hs
